START, C. J.,
(dissenting).
I dissent. Section 5660, G. S. 1894, is an exception to the general rule as to the competency of witnesses and must be strictly construed. It should not be extended to cases not within its letter and spirit. Chadwick v. Cornish, 26 Minn. 28, 30, 1 N. W. 55; Livingston v. Ives, 35 Minn. 55, 27 N. W. 74; Parker v. Maxwell, 51 Minn. 523, 53 N. W. 754; 1 Wigmore, Ev. § 578. The object of the statute is to protect the estates of deceased persons. Therefore the calling of a party as a witness by an executor to establish a claim against such party in favor of the estate he represents is not within the spirit of the statute; hence it is an implied exception thereto. 30 Am. & Eng. Enc. (2d Ed.) 1060; State v. Barge, 82 Minn. 256, 84 N. W. 911; White v. Thomas, 91 Minn. 398, 395, 98 N. W. 101. If the rule laid down in the majority opinion is adhered to, it will result in many cases in a grave miscarriage of justice. Thus, an executor may be satisfied that a party owes the estate he represents a large sum of money; but the evidence to prove the demand is a conversation between the debtor and the deceased. The executor brings his action and calls the debtor for cross-examination to prove his case; but the debtor may, according to the decisions of this court, object to testifying to conversations with a deceased party by virtue of the statute, remain silent, and cheat the estate out of its just demarnd. Can it be possible that the statute was intended to and does invite and justify such rascality? Was not the statute intended as a shield for the protection of the estates of deceased persons, and not as a sword to strike them down?
But, this aside, I am of the opinion that the evidence which was received without objection in this case was ample to sustain the order of the trial court. The executor, the garnishee, claimed that the estate he represented had an offset to the legacy left‘to the defendant in the principal action, which was based upon the alleged fact that the deceased had signed notes as his surety which had been filed as a claim against the estate of the deceased. To sustain his claim the executor called as a witness the defendant, who testified without objection to the ultimate *504facts that the deceased executed the notes as his surety at his request, and that the proceeds of the notes went to pay his debts. The law implies from these facts a promise on the part of the defendant to indemnify his surety or his estate. 27 Am. & Eng. Enc. (2d Ed.) 468. It was, therefore, not necessary to show an express promise to do so. The admission of incompetent evidence to prove a fact which the law implies in the absence of any evidence is not reversible error. Horton v. Williams, 21 Minn. 187. It follows that the testimony of the defendant to the effect that he promised the deceased that if he (the defendant) could not pay the notes the amount thereof should be taken out of his share of the estate of the deceased was simply surplusage. Whether competent or not, its admission was not prejudicial error. The law would in such a case reimburse the estate out of any available funds belonging to the defendant, whether he so expressly promised or not. Such a promise would be as unnecessary as the promise of a debtor that if he did not pay his note the amount thereof might be collected out of his property. It would seem in any view of this case that the decision of the trial court was right.